            Case 2:19-cr-01715-RB Document 53 Filed 03/04/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,

vs.                                                     Case No.CR 19-1715 RB

JAMES CHRISTOPHER BENVIE,

                Defendant.


                                        ORDER

      THIS MATTER having come before the Court, sua sponte, as the result of the

defendant, James Christopher Benvie, being found guilty at trial, the Court hereby

modifies the conditions of release imposed on June 28, 2019, as follows:

       1.    Defendant is restricted to residing at La Posada Halfway House, Albuquerque,

            NM, and is authorized release for employment purposes only.

       2. Travel is restricted within Bernalillo County, NM, with the exception of direct

            travel to Dona Ana County, NM, for court hearings.

       IT IS ORDERED that all other previously imposed conditions shall remain in full

force and effect.



                                                ______________________________
                                                Robert C. Brack
                                                Senior United States District Judge
